Citation Nr: 0628997	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified at a Board hearing at the RO in 
November 2004, and a transcript (T) of the hearing has been 
associated with the claims file.  In January 2005, the Board 
remanded the case to the RO for further development.


FINDING OF FACT

Bronchiectasis is manifested by daily productive cough and 
pulmonary function tests showing forced expiratory volume in 
one second (FEV-1) 40 to 55 percent predicted after 
bronchodilation.


CONCLUSION OF LAW

The criteria for a 60 percent rating for bronchiectasis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Codes 6600, 6601 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO letter in August 2003 and the follow-up development 
letter it issued in February 2005 pursuant to the January 
2005 Board remand informed the veteran of the provisions of 
the VCAA and he was advised to identify any evidence in 
support of the claim for increase that had not been obtained.  
The VCAA specific letters taken together informed the veteran 
that VA would obtain pertinent federal records.  The veteran 
was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the comprehensive 
VCAA letter was issued pursuant to a Board remand and both 
pertinent letters were issued prior to the RO reviewing the 
claim again, most recently in April 2005 which cured the 
timing defect.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In summary, there 
was an initial VCAA directed notice issued in August 2003, 
but it did not contain the comprehensive content of the more 
recent VCAA specific notice regarding the claim for increase.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter issued in February 2005 pursuant to the 
Board remand had a statement directed to this element on page 
2 that the Board finds adequately represented the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, the RO will have the opportunity to 
address any deficiency in VCAA notice regarding the effective 
date element of a claim for increase when it implements the 
Board's decision in this appeal.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and records of private 
medical treatment, and advised the veteran of the evidence or 
information needed to support the claim.  The veteran was 
examined in 2001 and the extensive treatment record obtained 
pursuant to the Board remand contained more recent records 
that included a competent pulmonary function evaluation in 
2004.  Thus, although the veteran did not complete another 
examination as the Board requested, there is adequate 
information to evaluate the claim from the additional 
information obtained pursuant to the Board remand.  Thus, the 
Board concludes another examination is not necessary in view 
of the consistent pulmonary function findings several years 
apart.  38 C.F.R. §§ 3.326, 3.327.  The veteran also 
testified at a Board hearing in 2004.  Thus, the Board finds 
the development overall is adequate when read in its entirety 
and that it satisfied the obligations established in the VCAA 
and the Board remands.  VA's duty to assist has been 
satisfied and the Board will turn to a discussion of the 
claim on the merits.


Analysis

The veteran's 30 percent disability evaluation for 
bronchiectasis has been in effect continuously for more than 
20 years and is protected.  The RO received a claim for 
increase in October 2000.  Although a review of the recorded 
history of a disability is necessary in order to make an 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim 
for increase such as the veteran's, the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 31 (1999), 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The rating scheme for bronchiectasis provides a 100 percent 
evaluation for a disability with incapacitating episodes of 
infection of at least six weeks total duration per year.  A 
60 percent evaluation is provided for a disability with 
incapacitating episodes of infection of four to six weeks 
total duration per year, or; near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  A 30 percent evaluation is provided for a 
disability with incapacitating episodes of infection of two 
to four weeks total duration per year, or; daily productive 
cough with sputum that is at times purulent or blood-tinged 
and that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  A 10 percent 
evaluation is provided for a disability with intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year. Or rate according to 
pulmonary impairment as for chronic bronchitis.  Note: An 
incapacitating episode is one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6601.

The rating scheme for chronic bronchitis provides a 100 
percent evaluation with FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced  Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/  kg/min oxygen consumption (with cardiac or 
respiratory  limitation), or; cor pulmonale (right heart 
failure), or;  right ventricular hypertrophy, or; pulmonary 
hypertension  (shown by Echo or cardiac catheterization), or; 
episode(s)  of acute respiratory failure, or; requires 
outpatient  oxygen therapy.

A 60 percent evaluation is provided for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent  predicted, or; maximum oxygen 
consumption of 15 to 20 ml/  kg/min (with cardiorespiratory 
limit).  A 30 percent evaluation is provided for FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56- to 65-percent predicted.  A 10 percent 
evaluation is provided for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600. 

In amending the criteria for pulmonary diseases such as 
bronchitis, VA pointed out the testing for pulmonary function 
would evaluate the results after optimum therapy and, that 
the results of such tests reflected the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  VA 
believed that using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).

The contemporaneous VA clinical records during the year 
preceding the claim for increase noted controlled proxysmal 
and productive cough, occasional wheezing, with no blood in 
the sputum.  There was a reference to dyspnea with mild to 
moderate exertion and use of inhalers only as needed although 
he felt he was having more sputum productive of phlegm 
recently.    

A VA examiner in November 2001 noted the veteran's complaint 
of daily productive cough and that he denied hemoptysis or 
being incapacitated to the point of being bedridden.  The 
veteran reported use of multiple inhalers but there was no 
need for supplemental oxygen.  The examiner stated there was 
no cyanosis but that the veteran had coarse breathing sounds 
and a few crackles in the base, but no localized dullness or 
audible wheezes with auscultation.  The examiner's assessment 
was bronchiectasis that appeared moderate based on the chest 
X-ray and moderate to severe based on the clinical picture.  
The pulmonary function test showed the pertinent post 
bronchodilation values were FEV-1 49.8 percent predicted, 
FEV-1/FVC 62 percent, and DLCO (SB) 64.8 percent predicted.  

The VA reader of an April 2002 chest X-ray could not rule out 
chronic interstitial disease.  VA records showed in June 2002 
he reported being able to walk one quarter mile without 
shortness of breath and his lung disease was reported as 
stable.  A CT scan of the thorax in November 2002 that was 
read as showing bibasilar scarring with emphysematous changes 
and bibasilar bronchiectasis.  A clinical record entry in 
December 2002 noted the veteran's complaint of morning 
congestion.  An evaluation in December 2003 noted infrequent 
use of an inhaler, and a complaint of congestion.  The chest 
was clear and the clinician's assessment was stable 
bronchiectasis.  A February 2004 clinical record entry noted 
substernal chest pain and increased shortness of breath, 
although the chest was clear.  A July 2004 clinical record 
entry noted he stated that he took erythromycin only as 
needed.  He stated that he would take it when he started 
coughing and raising yellow sputum.  A report in October 2004 
noted the veteran used an inhaler and the assessment was 
stable bronchiectasis.  A follow-up report in December 2004 
noted his complaint of difficulty breathing and early 2005 he 
was seen requesting a refill of erythromycin.  The VA records 
contained a pulmonary function test in July 2004 that showed 
the post bronchodilation FEV-1 51.9 percent predicted, and 
FEV-1/FVC 78 percent.

The report of a private hospital admission in June 2004 for 
midsternal chest pain noted he had not been taking inhalers 
properly.  The discharge diagnoses were chronic obstructive 
pulmonary disease, pneumonia and chest pain of unknown 
etiology.  According to the record he was having slightly 
increased sputum production.  Other private treatment reports 
from mid 2003 refer to bronchiectasis and chronic cough.  

His Board hearing testimony noted chest pain, that he did use 
inhalers daily but did not use oxygen therapy.  He reported 
that he waked slowly and had a continuous productive cough 
with no blood in it (T 2, 4-5, 7-10).

Regarding bronchiectasis, the Board observes that what is 
noteworthy is the clinical data regarding pulmonary function.  
The revisions to the respiratory rating scheme that occurred 
since the veteran last sought an increased rating are very 
clear regarding the application to bronchiectasis.  It is 
clear from the clinical records and the history obtained on 
examination and in clinical records that the pulmonary 
manifestations of bronchiectasis are substantial. 

VA examination late in 2001 and the more recent report in mid 
2004 that include post bronchodilation pulmonary function 
results do show the veteran's bronchiectasis does not meet 
essential criteria for a higher evaluation under the primary 
rating scheme for bronchiectasis.  However, the alternative 
basis for rating bronchiectasis as bronchitis shows 
substantial impairment that exceeds one of the minimum 
thresholds for a 60 percent rating on the basis of the 
pulmonary function test results when viewed in the context of 
all relevant evidence.  

The Board notes that the pulmonary function was noticeably 
similar on the 2001 and 2004 evaluations with the FEV-1 well 
within the range for the 60 percent evaluation on both 
examinations.  There is no requirement that the examiner 
certify which rating scheme is the more appropriate for 
rating and the effort level on both occasions was apparently 
adequate to validate the test results.  Thus, there is no 
express or implied suggestion that the veteran made a 
suboptimal effort.  The veteran has been shown to need 
inhaled medication and he has a persistent productive cough.  
Although the FEV-1/FVC and the DLCO (SB) were within the 
range for the 30 percent evaluation, the pertinent rating 
elements are independent rather than collective and the FEV-1 
clearly supports the 60 percent evaluation.  

Thus, the Board finds that the record supports a 60 percent 
evaluation for the appeal period based on the overall 
pulmonary function that is deemed to more nearly approximate 
that rating rather than the 30 percent rating.  However, the 
record does not show any symptomatology objectively confirmed 
that would warrant a finding that the disability is more 
accurately assessed in the 100 percent criteria under the 
current version of Diagnostic Code 6600 or 6601.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the bronchiectasis has required, 
for example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes an 
appreciable impairment and the record including hearing 
testimony notes the veteran's complaints with respect to 
bronchiectasis.  Accordingly, an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).





ORDER

Entitlement to a 60 percent disability rating for 
bronchiectasis is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


